Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 1 of 8 - Page ID#: 6
                                                    J.S. Flynn, Pulasld




                          IN THE COMMONWEALTH OF KENTUCKY
                                 PULASKI CIRCUIT COURT
                                  28'~'H JUDICIAL DISTRICT
                                           DIV.

       JAMIE DAVIS,                               )
                                                  )
             Plaintiff                            ) Civil Action No.: _ _ _ _ __
                                                  ) JURY DEMAND
                                                  )
      vs.                                         )
                                                  )
      KAWASAIG MOTORS CORP. USA,                  )
                                                  )
             Defendant.                           )


                                            COMPLAINT


             Plaintiff, Jamie Davis, files this, its complaint against the Defendant for the

      injuries sustained in Pulaski County, Kentucky:


                                             PARTIES

             1.     Jamie Davis ("Plaintiff' herein) is and was at all relevant times a resident
                    of 54 Colyer Road, Bronston, KY. 42518.

             2.     The Defendant, Defendant Kawasaki Motors Corp., USA, 26972 Burbank,
                    Foothill Ranch, CA. 92610, hereinafter "manufacturer," is a corporation
                    organized under the laws of California and engaged in the manufacture of       z
                                                                                                   0
                                                                                                   ::r:
                    motorcycle and engines, which are sold in Kentucky to various
                    wholesalers and retailers for distribution to members of the general public
                    as the ultimate consumers.



                                             JURISDICTION

             4.     Jurisdiction is proper in this Court as all the events giving rise to this
                    action occurred within Pulaski County, Kentucky. Defendant is, within
                    the meaning of KRS 454.210, transacting business so as to make it
                    amenable to service of process by service upon the Kentucky Secretary of
                    State, thus giving this Court personal jurisdiction.                  ·
                                                                                                   ::l';
                                                                                                    0
                                                                                                    u


                              12I19/201 a               J .S. Flynn, Pulaski Circuit Cieri<
    Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 2 of 8 - Page ID#: 7
Filed                        12/19/201 H       . LS.       Pulaski




                                                                                        z
                                                                                        0
                                                                                        ::c




                                                                                        "'
                                                                                        0
                                                                                        0
                                                                                        C)
                                                                                        C)

                                                                                        "'
                                                                                        0
                                                                                        N

                                                                                        "'
                                                                                        0
                                                                                        0
                                                                                        0
                                                                                        C)


                                                                                        :2:
                                                                                        0
                                                                                        0



                             12/19/2!)'18      .J.S. Flynn, Pulasl<i Circuit Clerk
    Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 3 of 8 - Page ID#: 8
Filed            1 B·CI-012133   i 2/19/201 B            J.S. Flynn, Pulaski




                                                  VENUE

                 5.     Venue is likewise appropriate in this Court as all the events giving rise to
                        this complaint occmTed within Pulaski County, Kentucky. KRS 454.210


                                         COUNT I-STRICT LIABILITY

                 6.     Sometime prior to January 7, 2018, Manufacturer manufactured and sold a
                        Kawasaki Z900RS to Defendant Kawasaki, hereinafter "wholesaler", a c,
                        who in tum sold the 2018 Kawasaki Z900RS to JVM Motorsports,
                        hereinafter "retailer", who engages in the business of selling motorcycles
                        and other products at 978 S. College Street, Harrodsburg, Ky. 40330, who
                        in tum sold the 2018 Kawasaki Z900RS to Plaintiff on or about December
                        31,2017.

                 7.     The 2018 Kawasaki Z900RS was defective at the time of the sale to
                        Plaintiff in that 2018 Kawasaki Z900RS erroneously went from a dead
                        stopped position to 8,000 RPM, making it unreasonably dangerous to the          co
                                                                                                        .,..
                                                                                                        N
                        Plaintiff in that the accelerating mechanism or related function was            co
                                                                                                        N
                        defective.                                                                      e
                                                                                                        UJ
                                                                                                        I=UJ
                 8.      Defendants expected the 2018 Kawasaki Z900RS to reach the user or              Cl
                                                                                                        0::
                        consumer of the product in the condition in which it was sold and was, at       :::>
                                                                                                        o:J
                        all relevant times, in the same or substantially the same condition as when     (f)
                                                                                                        <1:
                                                                                                        ::;;;
                        manufactured by the manufacturer and Plaintiff did not alter or in any          0
                        manner change the character of the 2018 Kawasaki Z900RS.                        ::r.:
                                                                                                        1-
                                                                                                        >-
                                                                                                        UJ
                                                                                                        0::
                 9.     On January 7, 2018, Plaintiff was using the product for its intended use as     u..
                                                                                                        u..
                        recreational motorcycle. Plaintiff pulled onto Colyer Road from his             ...,UJ
                        driveway motorcycle was still idling high, Plaintiff pulled the clutch in       z
                                                                                                        0
                                                                                                        ::r.:
                        while bike was in first gear, and idle seemed to stabilize after a few
                        seconds. Plaintiff proceeded to the end of the road, approximately 200
                        feet from the driveway. Plaintiff made a complete stop looking for
                        oncoming traffic, both feet on the ground. Plaintiff proceeded to turn right
                        onto Hwy. 798 to make it in straight position maintaining first gear,
                        unexpectedly the bike accelerated and Plaintiff could not manage control
                        as the RPM'S were around 7,000-8,000. The Kawasaki spun out to the
                        right side of the highway coming to rest in the ditch, resulting in injuries.

                 10.    At the time of the above- described Plaintiff was unaware of the defective
                        condition of the 2018 Kawasaki Z900RS or the unreasonable danger it
                        posed to Plaintiff; the defective and unreasonably dangerous condition
                        was not obvious or observable.
                                                                                                         ::;;;
                                                                                                         0
                                                                                                         ()




Filed                            '12/i 9/2018             ,J.S. Flynn, Pulaski Circuit Clerk
Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 4 of 8 - Page ID#: 9
             '! 8--Ci-01283   '12/19/20''1 8   J.S.       Pulaski




                                                                                    w
                                                                                    t=w
                                                                                    0
                                                                                    u::
                                                                                    :.J
                                                                                    ro
                                                                                    tJ)
                                                                                    <(
                                                                                    ;:!;
                                                                                    0
                                                                                    ::c
                                                                                    1-
                                                                                    >-
                                                                                    w
                                                                                    u::
                                                                                    w.
                                                                                    w.
                                                                                    w
                                                                                    -,
                                                                                    2
                                                                                    0
                                                                                    ::c




                                               J.S. Flynn, Pu!as!<i Circuit Clerk
   Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 5 of 8 - Page ID#: 10
                 18··CI-0'128::1   12/19/20'1!:1           J.S.        Pulaski




                  11.     As a proximate result of the unreasonably dangerous defective condition
                          of the 2018 Kawasaki Z900RS, Plaintiff suffered, in an amount exceeding
                          the jurisdictional minimum of the court, the following damages: including
                          past and future medical expenses, loss and/or impairment of wages past
                          and future, as well as pain and suffering.

                                               COUNT 2- NEGLIGENCE

                  12.     The Plaintiffre-alleges the allegation previously stated herein and
                          incorporates the same by reference.

                  13.     Defendant manufactured, designed and distributed the 20 18 Kawasaki
                          Z900 RS and by reason of its of the carelessness and negligence of its
                          agents, servants, or employees, in the design, manufacture, importation,
                          distribution and/or sale ofthe motorcycle, Plaintiff suffered significant
                          damages: including past and future medical expenses, loss and/or
                          impainnent of wages past and futures, as well as pain and suffering.

                  14.     Defendant unreasonably failed to warn of the known and foreseeable
                          hazards of said motorcycle both before and after the sale of the same.

                  15.     As a result of the culpable conduct of Defendant, Plaintiff has suffered the
                          damages described herein.


                                        COUNT-3 BREACH OF WARRANTY

                  16.     The Plaintiffre-alleges the allegations previously stated herein and
                          incorporates the same by reference.

                  17.     Defendant has breached its implied warranties of merchantability and
                          fitness for a particular purpose as well as its express warranty relating to
                          the quality, utility and safety of the 2018 Kawasaki Z900 RS.

                  18.     As a result of the culpable conduct of Defendant, Plaintiff has been
                          suffered damages as enumerated herein.

                 WHEREFORE, Plaintiff demands judgment against Defendants, jointly and

          severally, in an amount exceeding the minimum jurisdictional requirements of this court

          sufficient to compensate Plaintiff for his damages; for costs expended herein; an all other

          relief to which Plaintiff may be entitled.

                                                                                                         :;.'!'
                                                                                                         0
                                                                                                         ()




Filc~d                               12/19/2018              J.S.        Pulaski Circuit Clerk
Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 6 of 8 - Page ID#: 11
              ·1 !H::I-0'1283   12/19/2018     .J.S.      Pulaski




                                                                                     z
                                                                                     0
                                                                                     :c




                                                                                     IX)
                                                                                     c:>
                                                                                     0
                                                                                     C)
                                                                                     C)
                                                                                     0

                                                                                     0
                                                                                     "'
                                                                                     0

                                                                                     "'
                                                                                     0
                                                                                     0
                                                                                     0

                                                                                     :.?;
                                                                                     0
                                                                                     ()




                                12/19/20'! 8   J.S. Flynn, Pulaski Circuit Clerk
   Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 7 of 8 - Page ID#: 12
Filed            'l8-CI··01283    12/19/2018           Pulaski




                                                        Respectfully Submitted,

                                                        /s/ Jeremy A. Bartley

                                                        JEREMY A. BARTLEY
                                                        ATTORNEY FOR PLAINTIFF
                                                        600 Monticello Street
                                                        Somerset, KY 42501
                                                        jbartleylaw@gmail.com
                                                        (606) 678-7265




Filed            i 8-GI·O·! 283   12/19/2018   J.S.     Pulaski Circuit Clerk
   Case: 6:19-cv-00013-REW-HAI Doc #: 1-1 Filed: 01/15/19 Page: 8 of 8 - Page ID#: 13
Filed                        12/'19/2018       J.S.     Pulaski




                                                                                        00
                                                                                        ,...
                                                                                        N


                                                                                        e"'
                                                                                         N


                                                                                        UJ
                                                                                        I=UJ
                                                                                        Cl
                                                                                        lL
                                                                                        ::::>
                                                                                        m
                                                                                        (f)
                                                                                        <!
                                                                                        :2'
                                                                                        0
                                                                                        I
                                                                                        f-
                                                                                        >-
                                                                                        UJ
                                                                                        0:
                                                                                        u..
                                                                                        u..
                                                                                        ...,UJ
                                                                                        :z
                                                                                        0
                                                                                        I




                                                                                        :2'
                                                                                        0
                                                                                        (.)




Filed                        12/19/2018        J.S.
